MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                 Feb 27 2017, 9:11 am
this Memorandum Decision shall not be
                                                                            CLERK
regarded as precedent or cited before any                               Indiana Supreme Court
                                                                           Court of Appeals
court except for the purpose of establishing                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen F. Hurley                                          Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana                                    Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Angela Beck,                                             February 27, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1606-CR-1320
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable William J. Nelson,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G18-1505-F6-17359



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1606-CR-1320 | February 27, 2017        Page 1 of 8
[1]   Angela Beck (“Beck”) was convicted in Marion Superior Court of Level 6

      felony theft. Beck appeals her conviction and argues that the evidence is

      insufficient to support her conviction.


[2]   We affirm.


                                 Facts and Procedural History

[3]   On March 27, 2015, at around 3:30 p.m., Lauren Peters (“Peters”) went to a

      Suntan City tanning salon located in Indianapolis, Indiana. Peters wore her

      engagement ring, wedding ring, two other rings, and Fitbit to the salon. Tr. pp.

      6, 9, 33, 35. Peters spoke to Suntan City employee Zoe Sutton (“Sutton”) about

      the prices for tanning services. Sutton asked Beck for assistance in describing

      the tanning services options to Peters. Peters then waited in the lobby for

      several minutes for an available tanning room.


[4]   Surveillance footage from the tanning salon shows that Peters entered Tanning

      Room Three at 3:44 p.m. Inside the room, Peters locked the door, undressed,

      and took off her rings and Fitbit. After she placed her clothing and purse on a

      table, and placed her rings and Fitbit on a shelf attached to the wall, Peters

      proceeded to tan. After tanning, Peters dressed, wiped the tanning bed with a

      towel, and placed the towel on the tanning bed. The surveillance video shows

      that Peters left Tanning Room Three at 3:56 p.m. Unfortunately, Peters

      inadvertently left her rings and Fitbit on the shelf in Tanning Room Three.


[5]   The surveillance video also shows that Beck entered Tanning Room Three at

      3:57 p.m. and remained in the room for approximately thirty seconds. When

      Court of Appeals of Indiana | Memorandum Decision 49A04-1606-CR-1320 | February 27, 2017   Page 2 of 8
      Beck exited the room she looked toward the front of the store. Her hands were

      out of view of the camera. Beck then walked toward the back of the store,

      where supply closets, a bathroom, a towel caddy, and a laundry room are

      located. However, the back of the store does not have any surveillance cameras.

      Beck then returned to the front of the salon.


[6]   Just five minutes after she initially left the tanning salon, Peters returned

      because she realized that she did not have her rings or Fitbit. Peters entered the

      salon and explained that she had left her rings and Fitbit. Surveillance footage

      showed that Peters re-entered Tanning Room Three at 4:02 p.m.1 Peters did not

      find her rings or her Fitbit in the room on the shelf where she left them. She

      noticed that the bed had a new folded towel on it and a sign indicating the bed

      had been sanitized. Between the time that Peters left the room, at 3:57 p.m.,

      and the time that she re-entered and discovered her items were gone, at 4:02

      p.m., Beck was the only other person that had entered Tanning Room Three.


[7]   When Peters exited Tanning Room Three, she went to speak with Sutton to see

      if her items had been located and returned to the front desk. Sutton went back

      to the room with Peters to search for the items. Sutton noted that the bed had

      been cleaned but that the reset button had not been pressed. Sutton then went to




      1
        The surveillance footage viewed at trial cut off promptly at 4:00 pm. However, Detective Rincker had
      previously viewed the footage at the Suntan City location and had noted the times that each person entered
      and exited the room. Rincker concluded from his memory from viewing the footage, and from his notes
      taken while viewing the footage, that Beck was the only other person who entered the room between the time
      that Peters left and returned to the room.



      Court of Appeals of Indiana | Memorandum Decision 49A04-1606-CR-1320 | February 27, 2017       Page 3 of 8
       the front of the salon and spoke to Beck in the office. Beck stated she did not

       know if she had cleaned that specific bed because the salon was busy that

       afternoon and she had cleaned a lot of beds. Peters explained she had just been

       there and accidentally left her items in Tanning Room Three. Beck referenced

       the computer and told Peters that the room had not been cleaned according to

       the computer system. Peters disagreed and said the room had been cleaned.

       Beck and Peters then went back to the room together.


[8]    Inside the tanning room, Beck was dismissive and seemed rushed to leave the

       salon. They returned to the front of the salon where Jessi Bennett (“Bennett”),

       the assistant manager, became involved. Beck told Bennett she had to leave to

       pick up her kids. Bennett looked inside Beck’s purse and patted her down, and

       Beck left the salon.


[9]    Peters called the police from the salon to report her items had been stolen. After

       speaking with the police, Peters left the salon. At 6:30 p.m., Peters returned

       with her husband. They asked if anything had been found and if they could post

       flyers about the missing items the next day. Later that evening, Peters noticed

       that her phone had synced to her Fitbit both times that she had returned to the

       salon, at 4:30 p.m. and 6:30 p.m. This indicated that the Fitbit was still in close

       proximity to her phone while she was inside the tanning salon.

[10]   Peters and her husband returned to the salon at 11:30 a.m. the next morning to

       post flyers. Peters later reported to Indianapolis Metropolitan Police Detective

       Rincker (“Detective Rincker”) that she had seen Beck leaving the salon when



       Court of Appeals of Indiana | Memorandum Decision 49A04-1606-CR-1320 | February 27, 2017   Page 4 of 8
       she drove into the parking lot with her husband. Peters immediately noticed

       that her Fitbit did sync when she was on the premises as it had the evening

       before. Peters also spoke to the salon manager who was on duty and learned

       that Beck was not scheduled to work that day.

[11]   Within the next week, Detective Rincker viewed the salon’s surveillance videos

       and spoke with Beck about her appearance on the videos. Beck agreed to meet

       in person with Detective Rincker the day after he originally viewed the video

       and had their initial conversation, but Beck did not attend the scheduled 9:00

       a.m. meeting. Tr. pp. 161, 220-21. Thereafter, Detective Rincker called Beck

       multiple times but was unable to contact her. When Detective Rincker was

       finally able to speak with Beck, she refused to meet with him.


[12]   On May 26, 2015, Beck was charged with Level 6 felony theft. A jury trial was

       held on April 21, 2016. The jury found Beck guilty of Level 6 felony theft. On

       May 23, 2016, Beck was sentenced to 545 days, with 543 days suspended to

       probation. On June 15, 2016, Beck appealed her theft conviction to this court.


                                          Standard of Review

[13]   Beck challenges the sufficiency of the evidence to support her conviction. Our

       standard of review in claims of insufficient evidence is well settled: we neither

       reweigh the evidence nor judge the credibility of the witnesses, and we consider

       only the evidence most favorable to the verdict and the reasonable inferences

       that can be drawn from this evidence. Knight v. State, 42 N.E.3d 990, 993 (Ind.

       Ct. App. 2015). We will not disturb the jury’s verdict if substantial evidence of


       Court of Appeals of Indiana | Memorandum Decision 49A04-1606-CR-1320 | February 27, 2017   Page 5 of 8
       probative value supports it. Id. As an appellate court, we respect the jury’s

       exclusive province to weigh conflicting evidence. Id.


                                      Discussion and Decision

[14]   To convict Beck of Level 6 felony theft, the State was required to prove beyond

       a reasonable doubt that Beck knowingly or intentionally exerted unauthorized

       control over Peters’s property with the intent to deprive Peters of its value or

       use, and the property was worth at least $750 and less than $50,000. Ind. Code

       § 35-43-4-2. Beck argues that the State failed to prove beyond a reasonable

       doubt that Beck stole Peters’ rings and Fitbit. Beck contends that because the

       video footage presented in court was cut off at 4:00 p.m., there is a reasonable

       doubt about who entered the room between 4:00 p.m. and 4:02 p.m.

[15]   The State’s evidence established that only Beck had the opportunity to commit

       this crime. The jury viewed surveillance footage that showed that only Peters

       and Beck entered the tanning room where Peters left her items. Although the

       surveillance footage presented to the jury was cut off at 4:00 p.m. Detective

       Rincker and Lauren Randall (“Randall”), the Suntan City district manager,

       both testified that they had watched the surveillance footage and observed that

       only Beck had entered the room between 3:57 p.m. and 4:02 p.m., the time

       period when Peters’s items were stolen.


[16]   Beck argues that the surveillance video is unreliable because several days passed

       between the incident and the date when Detective Rincker and Randall

       reviewed it. Beck notes her own testimony that “anyone who could work on a


       Court of Appeals of Indiana | Memorandum Decision 49A04-1606-CR-1320 | February 27, 2017   Page 6 of 8
       computer could click on [the footage] and view it.” Tr. p. 232, Appellant’s Br.

       at 12. Beck also cites Randall’s testimony that managers and assistant managers

       were trained on the system and that tanning consultants had access to it. Tr. p.

       192, Appellant’s Br. at p. 12. However, Beck’s argument concerning the

       reliability of the surveillance footage is only a request to reweigh the evidence,

       which our court will not do.2

[17]   At trial, the State also argued that Beck returned to the salon the day following

       the theft to remove Peters’ items from the salon. In response, Beck claimed that

       she was not at the salon the next day. She argues that surveillance footage from

       March 28, 2015, the day following the theft, would support her argument, but

       did not substantiate her argument with the salon’s surveillance footage. Beck’s

       argument that she did not return to the salon on the day following the theft is a

       request that this court reweigh the evidence and judge the credibility of the

       witnesses, which we will not do.


[18]   Peters testified that when she and her husband arrived at the salon at

       approximately 11:30 a.m. the morning after the theft to hang flyers, they saw

       Beck leaving the salon. Peters’s testimony also established that on the night of

       the theft her phone synced to her Fitbit at 4:30 p.m. and 6:30 p.m., each time

       that she returned to the salon the prior evening. Peters also testified that she

       attempted to sync her Fitbit to her phone while inside the salon around 11:30



       2
        Beck did not challenge the admissibility of the surveillance video at trial. Nor does attempt to challenge the
       admissibility of the surveillance video under the fundamental error doctrine in her Appellant’s Brief.



       Court of Appeals of Indiana | Memorandum Decision 49A04-1606-CR-1320 | February 27, 2017            Page 7 of 8
       a.m. the next morning, but it did not sync. The jury was entitled to judge the

       credibility of the witnesses and chose to believe Peters.


                                                 Conclusion

[19]   Beck’s argument on appeal is simply a request that we reweigh the evidence,

       which our court will not do. Therefore, we affirm Beck’s Level 6 felony theft

       conviction.

[20]   Affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1606-CR-1320 | February 27, 2017   Page 8 of 8